DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 16 is objected to because of the following informalities:  Claim 16 does not appear to further limit claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first seal" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 recites the limitation “the third seal” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 17, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedouet et al. (GB 2562208).
With respect to claim 17, Bedouet et al. disclose a completion system installed at a wellbore, the completion system comprising: a tubular component (11) providing an interface (inner diameter); and a repairable seal assembly (1) positioned adjacent the interface, the seal assembly comprising: an elongate body (10), a first seal (4) carried by the elongate body and configured to seal against the interface (see figure 2), a transitional component (3) carried by the elongate body and being adjustable from a first configuration in which the transitional component defines a gap between the transitional component (see figure 2 the first figure) and the interface to a second configuration in which the transitional component contacts the interface to form a second seal at the interface (see figure 2 the second figure), a third seal (lower 4 on 2a) carried by the elongate body and configured to seal against the interface, wherein the transitional component is between the first seal and the third seal (see figures 1 and 2), and a first anchor (5 formed on 2) secured to the elongate body (via 8) at a first fixed position between the first seal and at a downhole end of the transitional component, wherein the transitional component is supported by the first anchor in the first configuration (see 
With respect to claim 21, Bedouet disclose wherein the tubular component comprises a completion tubing (10) sized to fit within the repairable seal assembly, and wherein the interface comprises an outer surface of the completion tubing.
With respect to claim 22, Bedouet disclose a seal assembly for deployment at a wellbore, the seal assembly comprising: an elongate body (10); a transitional component (3) carried by the elongate body and being adjustable from a first configuration in which the transitional component defines a gap between the transitional component (see figure 2 the first figure) and an adjacent surface to a second configuration in which the transitional component contacts the adjacent surface to form a seal at the adjacent surface (see figure 2 the middle figure); and a first anchor (5 formed in 2) secured to the elongate body at a first fixed position between the first seal and at a downhole end of the transitional component, wherein the transitional component is supported by the first anchor in the first configuration, a second anchor (5 formed in 2a) secured to the elongate body at a second fixed position between the transitional component and the third seal (4 on 2a), wherein the first anchor and the transitional component are detached in the second configuration (see middle figure 2), .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedouet (GB 2562208) in view of Milam (USP 4,083,408).
	With respect to claim 1, Bedouet disclose a repairable seal assembly for deployment within a completion tubing system of a wellbore, the repairable seal assembly comprising: an elongate body (10); a first seal (4) carried by the elongate body; a transitional component (3) carried by the elongate body and being adjustable from a first configuration in which the transitional component defines a gap between the transitional component and the adjacent inner surface (figure to the left in figure 2) to a second configuration in which the transitional component contacts the adjacent inner surface to form a second seal at the adjacent surface (middle figure in figure 2); a third seal (seals formed on 2a) carried by the elongate body and configured to seal against the inner surface, wherein the transitional component is between the first seal and the third seal (see figures 1 and 2); and a first anchor (5) secured to the elongate body (via 8) at a first fixed position between the first seal and at a downhole end of the transitional 
	With respect to claim 2, Bedouet disclose wherein the transitional component has an annular shape (see figures 1 and 2).
With respect to claim 3, Bedouet does not disclose a melting point.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a melting point in the range of 90°C to 300°C, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	With respect to claim 5, Bedouet disclose wherein the transitional component is in a solid state in the first and second configurations, and wherein the transitional component is in a liquid state during a transitional period that occurs between a first period in which the transitional component is in the first configuration and a second period in which the transitional component is in the second configuration (see page 11 lines 23-27).
With respect to claim 6, Bedouet does not disclose a melting point.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a melting point in a range of 20°C to 200°C above a maximum expected operational temperature at the wellbore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 7, Bedouet disclose wherein the elongate body defines a lumen sized to allow passage of a heater (see figure 2).
With respect to claim 8, Bedouet disclose wherein the transitional component has a first diameter and a first length in the first configuration, wherein the transitional component has a second diameter and a second length in the second configuration, wherein the first diameter is less than the second diameter, and wherein the first length is greater than the second length (see figure 2).

With respect to claim 10, Bedouet in view of Milam disclose wherein the second seal provides metal-to-metal sealing with the adjacent inner surface (wherein both the seal and receptacle are metal).
With respect to claim 11, Bedouet disclose further comprising one or more additional first seals carried by the elongate body (see figures 1 and 2).
With respect to claim 12, Bedouet disclose one or more additional transitional components carried by the elongate body (see figure 1).
With respect to claim 14, Bedouet disclose wherein the first seal and the third seal are further configured to seal against adjacent surface is an outer surface provided by a tube sized to be received within the seal assembly (with 10 via seals 8).
With respect to claim 16, Bedouet disclose wherein the anchor comprises a first anchor (upper 5), and wherein the repairable seal assembly further comprises a second anchor (lower 5) secured to the elongate body at a fixed position above an uphole end of the transitional component.
With respect to claim 20, Bedouet does not disclose a receptacle within the completion assembly.  Milam disclose a well completion apparatus having a seal assembly in a receptacle positioned in a completion tubing system (see figure 3 and 4).  As both Bedouet and Milam teach seal assemblies in tubular structures, it would have been obvious to one having ordinary skill in the art at the time of the invention to have .  

8.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedouet et al. (GB 2562208).
With respect to claim 18, Bedouet does not disclose a melting point.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a melting point in the range of 90°C to 300°C, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 19, Bedouet disclose wherein the transitional component is configured to be melted from the first configuration to the second configuration (see page 11 lines 23-27).

Allowable Subject Matter
9.	Claim 23 is allowed.

10.	Claims 15 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
11.	Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive. 
	With respect to claims 1, the Applicant argues that Rivas does not teach the claimed limitation.  As noted above, Bedouet disclose that the claimed anchors (5) provide support for the eutectic alloy which is a solid, melts when heat is applied and then cools down to form a seal.  Therefore, the rejection over Rivas has been withdrawn and claim 1 is rejected over Bedouet in view of Milam (which teaches the newly added limitation of a receptacle).
	With respect to claims 17 and 22, Bedouet disclose the limitations as noted above.
With respect to claim 23, Bedouet does not disclose the method step of “determining a failure of the first seal at the surface” in combination with the other limitations of claim 23 and therefore this claim is allowed.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672